       Case 3:18-cv-00425-RDM Document 103 Filed 08/13/21 Page 1 of 1




                       THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ROBERT BASHORE,
                                          : CIVIL ACTION NO. 3:18-CV-425
              Plaintiff,                  : (JUDGE MARIANI)

              V.


POCONO MOUNTAIN REGIONAL
POLICE COMMISSION, et al.,

              Defendants.

                                          ORDER

                                    AY OF AUGUST 2021, upon consideration of Plaintiffs

Motion in Limine to Preclude Defendants from Introducing Evidence and/or Testimony

Regarding an Alleged "Unwritten Policy" Requiring an 80% Minimum Passing Score for

Weapons Qualification (Doc. 57) and all relevant documents, for the reasons set forth in the

accompanying Memorandum Opinion, IT IS HEREBY ORDERED THAT Plaintiffs' Motion

(Doc. 57) is DENIED WITHOUT PREJUDICE.




                                          Rt>bert &-M-ar1ani
                                          United States District Judge
